DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7-11, 18 and 22-24 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by William O. Reid Jr (2013/0178842) (hereinafter Reid).
 	Referring to claim 1, Reid teaches a microwave thermal ablation system for human medical therapy to treat Barrett’s esophagus, esophageal adenocarcinoma, and esophageal squamous cell carcinoma, comprising: a microwave generator (14) (paragraph 0043); at least one microwave emitter (618) communicatively connected to the microwave generator (paragraph 0068), the microwave emitter being adapted to being inserted into the esophagus of a patient; a medical balloon inflation means (fluid 

 	Referring to claim 3, Reid teaches at least one microwave emitter is selected from the group of emitters consisting helical 23 antenna and dipole antenna (paragraph 0049).  

 	Referring to claim 7, Reid teaches wherein the positioning balloon is disposed on a catheter (615) having at least one lumen for power connection between the microwave generator and the at least one microwave emitter, and fluid communication between the balloon inflation means and the positioning 20balloon (paragraphs 0068-0071; Figure 6).

 	Referring to claim 8, Reid teaches the positioning balloon is disposed around the at least one microwave emitter (paragraphs 0068-0071; Figure 6).

 Referring to claim 9, the microwave thermal ablation system is capable of performing the claim steps of being inserted into a patient's body with the balloon in an uninflated state, (b) the at least one microwave emitter and surrounding positioning balloon are moved 5 to a desired position near target esophageal tissue that is to be thermally ablated, (c) the positioning balloon is inflated to a desired diameter, (d) the at least one microwave emitter is held in a fixed position near, but spaced apart from, the esophageal target tissue by the positioning balloon, and (e) microwave power is delivered from the microwave generator to the at least one microwave emitter for a predetermined period of time, at a predetermined frequency and at a10 predetermined phase (paragraphs 0068-0071; Figure 6).  It is noted this claim includes multiple instances of intended use which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Referring to claim 10, Reid teaches a microwave generator which is capable of having the predetermined time, frequency, and/or phase modulated. 15 This is a recitation of intended use and therefore if the prior art structure is capable of performing the intended use, then it meets the claim.

 	Referring to claim 11, Reid teaches wherein the at least one microwave emitter is disposed in a fixed position on the catheter, whereby the at least one microwave emitter 

 	Referring to claim 18, Reid teaches wherein a catheter shaft including (a) at least power line electrically connecting the microwave generator and the at least one microwave emitter, and (b) at least one lumen (622)20 communicatively fluidly connecting the balloon inflation means and the positioning balloon, the at least one microwave emitter and the positioning balloon being coupled to the catheter shaft at a predetermined position, the catheter shaft being adapted to 27being inserted into the esophagus of a patient and for translating the at least one microwave emitter and the positioning balloon within and through the patient's body (paragraphs 0068-0071; Figure 6). 

 	Referring to claim 22, Reid teaches wherein at least a portion of the positioning balloon is constructed of material that shields microwave radiation to control ablation (paragraphs 0068-0071; Figure 6). It is noted that this is a recitation of intended use and the cooling/shielding fluid in the balloon is capable of controlling ablation.

 	Referring to claim 23, Reid teaches at least one temperature sensor (paragraphs 0072-0075; Figures 7). 28  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (2013/0178842) as applied to claim 1 above, and further in view of Hawkins et al (2013/0281920).	
Referring to claim 2, Reid teaches a microwave generator that provides power to the at least one microwave emitter via a power line (paragraphs 0049 and 0068-0071) however fails to teach that it provides 17-18 GHz frequency power.  Hawkins et al teaches an analogous microwave ablation system wherein the microwave generator provides 17-18GHz frequency power to the at least one microwave emitter via a power line (paragraph 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microwave generator, as taught by Reid, to provide 17-18 GHz frequency power, as taught by Hawkins et al, because a wide range of frequencies provide effective ablation and can be applied differently depending upon the clinical picture (paragraph 0024).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (2013/0178842) as applied to claims 1 and 3 above, and further in view of Kasevich et al (5,057,106).
Referring to claim 4, Reid fails to teach an array.  Kasevich et al teaches an analogous microwave ablation system comprising at 5least one emitter is constructed .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (2013/0178842) as applied to claims 1 and 3 above, and further in view of Edwards et al (2014/0005660).
Referring to claim 6, Reid teaches that the fluid is connected to the position balloon via a fluid conduit, however is silent regarding the way that the balloon is inflated.  Edwards et al teaches an analogous microwave ablation system comprising a one-way gas or liquid inflater connected to the positioning balloon via a fluid conduit (paragraph 0058).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon inflation means, as taught by Reid, to include a one way gas or liquid inflater, as taught by Edwards et al, because a one-way valve is known in the art (paragraph 0058).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (2013/0178842) as applied to claims 1 and 18 above, and further in view of Thapliyal et al (2011/0230798).
Referring to claim 19, Reid teaches a handle (proximal end shown in Figure 1) connected to a proximal end of the catheter shaft (Figure 1).  Figure 1 of Reid teaches the handle (22) being operable for inserting and having a distal end from which the catheter shaft (15 / 615) extends and a connection end (proximal portion) for communicative mating with the balloon inflation means (33) and the microwave generator (14) (paragraphs 0043-0046; Figure 1), however fails to teach a positioning handle for steering.  Thapliyal et al teaches an analogous ablation system comprising a positioning handle (122) connected to a proximal end of the catheter shaft (110) for inserting and steering the distal end and positioning the distal end into and through the body of the patient, the handle being operable and having a distal end from which the catheter shaft extends and a connection end for communicative mating with the balloon inflation means (162) and the generator (via 156) (paragraphs 0081-0085; Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught by Reid, to be a positioning handle to insert and steer the distal end of the catheter, as taught by Thapliyal et al, in order to be able to use a variety of sliders and actuators to best position the device into the desired location (paragraph 0084).  The modified Reid reference is capable of being inserted into and through the mouth and esophagus of a patient.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (2013/0178842) as applied to claims 1, 7, and 8 above, and further in view of Mayse et al (2013/0310822).

20
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (2013/0178842) in view of Hawkins et al (2013/0281920).	
 	Referring to claim 25, Reid teaches a microwave thermal ablation system for use in treating Barrett's 5 Esophageal cells, esophageal adenocarcinoma, and esophageal squamous cell carcinoma via non-contact dielectric heating (paragraphs 0008, 0042, 0063 and 0090), comprising: a. a microwave generator (14) for providing microwave energy (paragraph 0043); b. at least one microwave emitter (618) communicatively connected to the microwave generator, the microwave emitter being adapted to being inserted into the esophagus10esophaguses of a patient (paragraph 0068); c. a medical balloon inflation means (fluid 624) (paragraph 0070); d. a positioning balloon (610) connected to the balloon inflation means (fluid 624) and to the at least one microwave emitter (618) for holding the at least one microwave emitter in a desired position relative to and spaced 
 	Reid teaches a microwave generator that provides power to the at least one microwave emitter via a power line (paragraphs 0049 and 0068-0071) however fails to teach that it provides 915MHz to 20GHz microwave energy.  Hawkins et al teaches an analogous microwave ablation system wherein the microwave generator provides 915MHz to 20GHz frequency power to the at least one microwave emitter via a power line (paragraph 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microwave generator, as taught by Reid, to provide 915MHz to 20GHz frequency power, as taught by Hawkins et al, because a wide range of frequencies provide effective ablation and can be applied differently depending upon the clinical picture (paragraph 0024).

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.  Referring specifically to claims 1 and 25, paragraph 0077 of the instant specification states that antenna 30 is spaced apart from the target tissue which therefore provides non-contact dielectric heating to the tissue.  The device of Reid teaches an antenna/microwave emitter (618) which is spaced apart from the target tissue, since it is surrounded by balloon 610, and therefore provides non-contact dielectric heating.  In response to applicant's argument that the balloon of Reid is not a positioning balloon, this is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The balloon of Reid is capable of being used as a positioning balloon and will necessarily position the emitter within the body since it surrounds the emitter.  The balloon (610) surrounds the at least one microwave emitter (618) and therefore spaces it apart from the target tissue.  The embodiment of Figure 6 of Reid specifically teaches filling the balloon with a cooling fluid and/or a shielding fluid in paragraphs 0068-0070, which therefore provides non-contact dielectric heating.
 Referring to the arguments presented with regard to claim 9, the examiner respectfully disagrees.  In response to applicant's argument that the balloon is inflated for positioning control, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art 
Referring to the arguments presented with regard to claim 10, the examiner respectfully disagrees.  Reid teaches a microwave generator (14) (paragraph 0043) wherein the time frequency and/or phase is capable of being modulated.  Paragraph 0049 specifically teaches a range of operational frequencies.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Referring to the arguments presented with regard to claim 19, new grounds of rejection were made in light of the new amendments.
Referring to the arguments presented with regard to claim 22, Reid specifically teaches that the shielding fluid in the balloon absorbs and attenuates the energy radiating from the antenna (paragraph 0070).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794